Citation Nr: 1507871	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-03 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for labral tear of the left shoulder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2003.

This case comes to the Board of Veterans' Appeals (Board) on appeal from An April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)

The claim for entitlement to service connection for labral tear of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 2008 rating decision denied the claim for service connection for labral tear of the left shoulder; the Veteran did not appeal that rating decision and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision.

2.  The additional evidence presented since the May 2008 rating decision provides some information that, when considered with the other evidence of record, relates  to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for labral tear of the left shoulder.


CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied the claim for service connection for labral tear of the left shoulder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been presented, and the claim for service connection for labral tear of the left shoulder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In a rating decision in May 2008, the RO denied the Veteran's claim for service connection for labral tear of the left shoulder.  The Veteran was informed of the rating decision and of her appellate rights, but did not appeal the decision or submit new and material evidence within one year from the date of notice of the decision.  Thus, the May 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

 "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or  when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence considered at the time of the May 2008 rating decision included service treatment records, post-service VA and private treatment records, and a VA general medical examination report.  Service treatment records showed that the Veteran was seen in October 2002 for left shoulder pain of two months duration.  She denied trauma and instead reported gradual onset of symptoms.  On examination, there was mild crepitus with no evidence of instability in the shoulder.  Apprehension and impingement signs were negative, and supraspinatus tendon isolation test was positive.  The assessment was supraspinatus tendonitis.  In 2003 the Veteran was medically boarded out of the service for a pubic ramus fracture.  Medical Board examination made no mention of chronic left shoulder pain or any history of shoulder dislocation.  On separation from service the Veteran reported a history       of shoulder pain.  Clinical examination showed full range of motion, full strength, and no evidence of tenderness or deformity.  The clinician noted tendonitis of the left shoulder that had resolved, with no recurrent problems.  

Also in the record were VA treatment records dated to May 2006, which noted complaints of left shoulder problems that reportedly had onset in service.  Private treatment records dated in 2007 noted complaints of left shoulder problems for   four years.  A 2007 MRI revealed labral tear of the left shoulder, for which she underwent surgical repair.  A VA examination conducted in February 2008,     reflects the Veteran's report of onset of left shoulder problems in service, to  include recurrent dislocations, numbness and tingling.  The examiner diagnosed  left shoulder strain with mild functional loss due to pain.  The claim for service connection for the left shoulder disability was denied because there was insufficient evidence to establish that the current left shoulder disability was incurred in service.  

The evidence received since the prior final denial includes post-service treatment records which document diagnoses and treatment for the left shoulder, to include findings of degenerative joint disease, along with the Veteran's reports of onset     of symptoms in service.  A VA treatment note in December 2009 reflects the Veteran's report of an injury to the left shoulder six years earlier that required arthroscopic surgery in 2007.  The Veteran also submitted an internet medical article pertaining to left shoulder complaints and underlying musculoskeletal problems, which addresses the etiology of multiple shoulder disorders, to include tendinopathy and labral tear, as due to repetitive activity.  The article noted that symptoms associated with labral tear commonly include pain, instability and crepitus.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material, as it relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.  Accordingly, as new and material evidence has been submitted, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim for service connection for labral tear of the left shoulder is reopened, and to this extent only the appeal is granted.


REMAND

Having reopened the claim for service connection for a left shoulder disability,      the Board notes that additional development is necessary before further appellate review on the merits.  

As previously noted, the service treatment records showed treatment for Veteran was seen in October 2002 for left shoulder pain of two months duration attributed  to supraspinatus tendonitis.  On examination, supraspinatus tendon isolation test was positive and there was mild crepitus.  On separation from service clinical examination showed full range of motion, full strength, and no evidence of tenderness or deformity.  The clinician noted tendonitis of the left shoulder that   had resolved, with no recurrent problems.  After service, VA and private treatment records after 2006 show treatment for the left shoulder, to include labral tear of the left shoulder, for which she underwent surgical repair.  The post-service medical evidence contains a reported history of problems with the left shoulder since service, as well as a 2009 report of a left shoulder injury six years earlier.  

In light of the above, the Board finds that a VA examination and opinion are warranted.  Relevant ongoing treatment records should also be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers, from whom she has received treatment for the left shoulder, and complete and return an appropriate authorization form for each treatment provider identified.  After obtaining the completed release form, request all relevant records identified that are not duplicates of those already contained in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 

2.  Obtain relevant VA treatment records dating since March 2010. 

3.  After the above development has been completed, schedule the Veteran for a VA shoulder examination to determine whether the Veteran has a left shoulder disability that is related to service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  For any left shoulder disability diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its onset in service or is otherwise related to the Veteran's period of service, to include the complaints of left shoulder pain therein.  The examiner should explain the reasons for the opinion rendered.

4.  After the above has been completed to the extent possible, the AOJ should readjudicate the claim for service connection on the merits.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


